AO 247 (Rev. 11/11) Order Regarding Motion for Sentence Reduction Pursuant to Section 404 of the First Step
Act of 2018, P.L. 115-391                                                                                      Page 1 of 2 (Page 2 Not for Public Disclosure)


                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                       Eastern          District of         California

                    United States of America
                               v.                                            )
                                                                             )   Case No:        2:09CR00090-01 WBS
                      EDWARD MALLORY                                         )
                                                                             )   USM No: 18396-097
Date of Original Judgment:         4/29/2011                                 )
Date of Previous Amended Judgment: 4/29/2011                                 )   David Porter, AFD
(Use Date of Last Amended Judgment if Any)                                       Defendant’s Attorney

                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                 PURSUANT TO SECTION 404 OF THE FIRST STEP ACT OF 2018
        Upon motion of        the defendant     the Director of the Bureau of Prisons       the court under Section
404 of the First Step Act of 2018, P.L. 115-391, and the Fair Sentencing Act of 2010, imposing a reduced sentence on the
defendant as if the Fair Sentencing Act had been in effect at the time the defendant's offense(s) was/were committed,



IT IS ORDERED that the motion is:
         DENIED.       GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in

                                    292 as to Counts 1, 2, 3, 4,                                               211 as to Counts 1, 2, 3, 4,
                                   all to be served concurrently                                          all to be served concurrently for a
the last judgment issued) of           for a total term of 292           months is reduced to                   total term of 211 months      .
The previously imposed term of supervised release of 120 months is reduced to 48 months as to each of Counts 1 through
4, to be served concurrently, for a total term of 48 months.
                                               (Complete Parts I and II of Page 2 when motion is granted)




Except as otherwise provided, all provisions of the judgment dated                              6/7/2011           shall remain in effect.
IT IS SO ORDERED.

Dated: July 2, 2019




Effective Date:              N/A
                   (if different from order date)
